659 S.E.2d 6 (2008)
STATE
v.
McPHERSON a.k.a. Rattis.
No. 384P05-2.
Supreme Court of North Carolina.
February 21, 2008.
Robert Montgomery, Special Deputy Attorney General, Edward W. Grannis, Jr., District Attorney, for State of NC.
Prior report: 171 N.C.App. 17, 614 S.E.2d 337.
The following order has been entered on the motion filed on the 6th day of June 2007 by Defendant for "Notice of Appeal":
"Motion Dismissed ex mero motu by order of the Court in conference this the 21st day of February 2008."
BRADY, J., recused.